Conformed Copy New Jersey Resources Corporation $50,000,000 6.05% Senior Notes due September 24, 2017 Note Purchase Agreement Dated as of September24, 2007 TABLE OF CONTENTS (Not a part of the Agreement) Section HEADING PAGE SECTION 1. AUTHORIZATION OF NOTES 6 Section1.1. Authorization of Notes 6 SECTION2. SALE AND PURCHASE OF NOTES; GUARANTY 6 Section2.1. Sale and Purchase of Notes 6 Section2.2. Guaranty Agreement 6 SECTION3. CLOSING 6 SECTION 4. CONDITIONS TO CLOSING 7 Section 4.1 Representations and Warranties 7 Section 4.2 Performance; No Default 7 Section 4.3 Compliance Certificates 7 Section 4.4 Guaranty Agreement 7 Section 4.5 Opinions of Counsel 7 Section 4.6 Purchase Permitted by Applicable Law, Etc 7 Section 4.7 Related Transactions 7 Section 4.8 Payment of Special Counsel Fees 7 Section 4.9 Private Placement Number 8 Section 4.10 Changes in Corporate Structure 8 Section 4.11 Funding Instructions 8 Section 4.12 Proceedings and Documents SECTION5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY 8 Section 5.1 Organization; Power and Authority 8 Section 5.2 Authorization, Etc 8 Section 5.3 Disclosure 8 Section 5.4 Organization and Ownership of Shares of Subsidiaries 9 Section 5.5 Financial Statements 9 Section 5.6 Compliance with Laws, Other Instruments, Etc 9 Section 5.7 Governmental Authorizations, Etc 9 Section 5.8 Litigation; Observance of Statutes and Orders 9 Section 5.9 Taxes 10 Section 5.10 Title to Property; Leases 10 Section 5.11 Licenses, Permits, Etc 10 Section 5.12 Compliance with ERISA 10 Section 5.13 Private Offering by the Company 10 Section 5.14 Use of Proceeds; Margin Regulations 11 Section 5.15 Existing Debt 11 Section 5.16 Foreign Assets Control Regulations, Etc 11 Section 5.17 Status under Certain Statutes 11 Section 5.18 Environmental Matters 11 Section 5.19 Notes Rank Pari Passu 12 SECTION 6. REPRESENTATIONS OF THE PURCHASERS 12 Section 6.1 Purchase for Investment 12 Section 6.2 Source of Funds 12 -i- TABLE OF CONTENTS (continued) Section HEADING PAGE SECTION 7 INFORMATION AS TO COMPANY 13 Section 7.1 Financial and Business Information 13 Section 7.2 Officer’s Certificate 15 Section 7.3 Inspection 15 SECTION 8. PREPAYMENT OF THE NOTES 15 Section 8.1 Required Prepayments 15 Section 8.2 Optional Prepayments with Make-Whole Amount 15 Section 8.3 Allocation of Partial Prepayments 16 Section 8.4 Maturity; Surrender, Etc 16 Section 8.5 Purchase of Notes 16 Section 8.6 Offer to Prepay Upon Asset Disposition 16 Section 8.7 Make-Whole Amount for Notes 16 SECTION 9. AFFIRMATIVE COVENANTS 17 Section 9.1 Compliance with Law 17 Section 9.2 Insurance 17 Section 9.3 Maintenance of Properties 18 Section 9.4 Payment of Taxes and Claims 18 Section 9.5 Corporate Existence, Etc 18 Section 9.6 Ownership of Subsidiaries 18 Section 9.7 Guaranty Agreement 18 Section 9.8 New Jersey Natural Gas Regulated Nature 19 Section 9.9 Notes to Rank Pari Passu 19 SECTION 10. NEGATIVE COVENANTS 19 Section 10.1 Leverage Ratio 19 Section 10.2 Limitation on Priority Debt 19 Section 10.3 Liens 19 Section 10.4 Restricted Payments 21 Section 10.5 Restrictions on Dividends of Subsidiaries, Etc 21 Section 10.6 Sale of Assets, Etc 21 Section 10.7 Merger, Consolidation, Etc 22 Section 10.8 Disposal of Ownership of a Restricted Subsidiary 22 Section 10.9 Limitations on Subsidiaries, Partnerships and Joint Ventures 22 Section 10.10 Limitation on Certain Leases 23 Section 10.11 Nature of Business 23 Section 10.12 Transactions with Affiliates 23 Section 10.13 Designation of Restricted and Unrestricted Subsidiaries 23 Section 10.14 Terrorism Sanctions Regulations 23 SECTION 11. EVENTS OF DEFAULT 24 SECTION 12. REMEDIES ON DEFAULT, ETC 25 Section 12.1 Acceleration 25 Section 12.2 Other Remedies 26 Section 12.3 Rescission 26 Section 12.4 No Waivers or Election of Remedies, Expenses, Etc 26 -ii- TABLE OF CONTENTS (continued) Section HEADING PAGE SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES 26 Section 13.1 Registration of Notes 26 Section 13.2 Transfer and Exchange of Notes 26 Section 13.3 Replacement of Notes 27 SECTION14. PAYMENTS ON NOTES 27 Section14.1. Place of Payment 27 Section14.2. Home Office Payment 27 SECTION15. EXPENSES, ETC 27 Section15.1. Transaction Expenses 27 Section15.2. Survival 28 SECTION16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT 28 SECTION 17. AMENDMENT AND WAIVER 28 Section 17.1 Requirements 28 Section 17.2 Solicitation of Holders of Notes 28 Section 17.3 Binding Effect, Etc 28 Section 17.4 Notes Held by Company, Etc 29 SECTION 18. NOTICES 29 SECTION19. REPRODUCTION OF DOCUMENTS 29 SECTION20. CONFIDENTIAL INFORMATION 30 SECTION21. SUBSTITUTION OF PURCHASER 30 SECTION22. MISCELLANEOUS 30 Section 22.1 Successors and Assigns 30 Section 22.2 Submission to Jurisdiction; Waiver of Jury Trial 30 Section 22.3 Payments Due on Non-Business Days 31 Section 22.4 Accounting Terms 31 Section 22.5 Severability 31 Section 220.6 Construction 31 Section 22.7 Counterparts 31 Section 22.8 Governing Law 31 -iii- Attachments to Note Purchase Agreement: ScheduleA — Information Relating to Purchasers ScheduleB — Defined Terms Schedule4.10 — Changes in Corporate Structure Schedule5.3 — Disclosure Materials Schedule5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock Schedule5.5 — Financial Statements Schedule5.8 — Certain Litigation Schedule5.11 — Patents, Etc. Schedule5.14 — Use of Proceeds Schedule5.15 — Existing Debt Exhibit1 — Form of 6.05% Senior Note due September24, 2017 Exhibit2 — Form of Subsidiary Guaranty Agreement Exhibit4.5(a) — Form of Opinion of Special Counsel for the Company and the Guarantors Exhibit4.5(b) — Form of Opinion of Special Counsel for the Purchasers -iv- New Jersey Resources Corporation 1415 Wyckoff Road Wall, New Jersey 07719 6.05% Senior Notes due September24, 2017 Dated as of September24, 2007 To the Purchasers listed in the attached Schedule A: Ladies and Gentlemen: New Jersey Resources Corporation, a New Jersey corporation (the “Company”), agrees with the purchasers listed in the attached ScheduleA (each, a “Purchaser” and collectively, the “Purchasers”) as follows: Section1. Authorization of Notes. Section1.1.Authorization of Notes.The Company will authorize the issue and sale of $50,000,000 aggregate principal amount of its 6.05% Senior Notes due September24, 2017 (the “Notes,” such term to include any such notes issued in substitution therefor pursuant to
